SUMMARY ORDER
Sarabjit Singh, pro se, petitions this court pursuant to section 242 of the Immigration and Nationality Act of 1952, as amended, 8 U.S.C. § 1252, to review a November 12, 2002 decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen his removal proceedings. However, Singh fails to present any challenge to the November 12, 2002 order itself. Instead, he challenges the merits of the BIA’s July 16, 2002 final order affirming his removal. But because Singh did not file a timely petition in this court for review of the July 16, 2002 order, we lack jurisdiction to review the merits of that decision. See 8 U.S.C. § 1252(b)(1) (petition for review of final removal order must be filed within 30 days of the date of the order); Malvoisin v. INS, 268 F.3d 74, 75 (2d Cir.2001) (compliance with 30-day deadline is a “strict jurisdictional prereqisite”).
For the reasons set forth above, the appeal is hereby DISMISSED.